Citation Nr: 0325060	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  97-09 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed urethritis, to 
include recurrent kidney stones.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel  



INTRODUCTION

The veteran had more than 20 years of active service from 
April 1976 to April 1996.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in August 1998.  

The Board remanded the case to the RO for additional 
development of the record in July 2000.  



FINDINGS OF FACT

The veteran's currently demonstrated urethritis and recurrent 
kidney stones are shown as likely as not to have their 
clinical onset in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
genitourinary disability manifested by urethritis and 
recurrent kidney stones is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remand.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information to decide the claim 
for service connection for the claimed urethritis.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Given the favorable 
action taken hereinbelow, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  


II.  Service Connection for Claimed Urethritis

A.  Factual Background 

On a "Report of Medical History" completed by the veteran in 
September 1975 at the time of enlistment, the veteran 
reported having no symptoms of any medical condition.  The 
examiner noted that the veteran had denied all.  No 
enlistment examination is of record.  

The service dental records dated in December 1989 reflect the 
following medical conditions:  Gonorrhea, 1975; and venereal 
disease, 1982 and 1983.  Each of these conditions was noted 
to have been treated and cleared.  

A careful review of service medical records shows that the 
veteran was treated for urethritis on several occasions.  

A "Problem Summary List" reflects gonorrhea, March 1978, 
and possible nonspecific urethritis, April 1978; gonorrhea, 
March 1980; nonspecific urethritis, April 1980 and November 
1981; and chronic nongonococcal urethritis in October and 
November 1987.  

The service medical records at the time of the veteran's 
annual examination in August 1994 note the veteran's prior 
medical history of gonorrhea times three, nongonococcal 
urethritis in 1987, and chronic nonspecific urethritis from 
1978 to 1981.  

On a "Report of Medical History" completed by the veteran in 
August 1994, the veteran reported having had frequent or 
painful urination.  The examiner noted painful urination and 
burning for six months, and last two days resolved.  

The service medical records at the time of the veteran's 
retirement examination dated in November 1995 reflect 
abnormal liver function tests and a hepatitis profile.  

The service medical records show that the veteran might have 
passed a kidney stone in April 1996.  The veteran reportedly 
had blood in his urine and infrequent dysuria.  The examiner 
noted the veteran's history of urinary tract infections and 
venereal disease (5 times).  The assessment was that of 
resolved calculus.  

The reports of VA genitourinary examinations in September 
1996 show that clinical test results were within normal 
limits.  There was no evidence of infection.  One examiner 
included a diagnosis of nephrolithiasis.  

The testimony of the veteran at a hearing in August 1998 was 
to the effect that he continued to have urethritis on a 
regular basis.  He described having the urethritis for about 
half a morning and then having it go away.  The discharge was 
green, but the amount of discharge was insignificant.  The 
veteran testified that he no longer took antibiotics for its 
treatment.  

A report of computed tomography dated in November 2000 shows 
two tiny left renal calculi and a tiny calculus in the left 
ureterovesical junction causing mild left hydronephrosis and 
hydroureter.  Also noted was left perinephric stranding.  

The non-VA hospital instructions issued to the veteran in 
November 2000 indicate that kidney stones might occur as a 
complication of urinary tract infections.  

The veteran underwent a VA examination in August 2001.  He 
reported a having a history of kidney stones, two times.  The 
first time was while he was in service.  He also reported a 
history of prostatitis, two times in service.  The veteran 
denied any problem currently with urination.   He reportedly 
had several, recurrent urinary tract infections.  The veteran 
reportedly had not been hospitalized for kidney stones and 
had never needed catheterization of the urethra.  

The diagnosis was that of kidney stones by history.  The VA 
examiner did not think that the urethritis was related to or 
aggravated by the veteran's military service.  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where calculi of the kidney becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.   

However, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service, and that the disease or injury was 
not aggravated by such service.  38 U.S.C.A. § 1111; see also 
VAOPGCPREC 3-2003.  

A careful review of the service medical records shows that 
the veteran was treated on various occasions for urethritis, 
and that he possibly passed a kidney stone in 1996.  

The post-service medical records reflect a diagnosis of 
nephrolithiasis in September 1996, and continuing problems 
with urethritis on a regular basis.  The records also reflect 
that the veteran had been treated with antibiotics in the 
past and continued to have a green discharge.  

The United States Court of Appeals for Veterans Claims has 
found that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  

The service medical records reflect evidence of urethritis.  
The post-service medical records document kidney stones 
within a short time of discharge, and the veteran's testimony 
reveals fairly continuous problems with urethritis since that 
time.  

While urethritis and kidney stones were not found at the time 
of the veteran's examination for retirement from service in 
November 1995, the report of VA examination in 1996, in the 
Board's opinion, which reveals nephrolithiasis within months 
after service, and the veteran's hearing testimony, tend to 
show a continuity of symptomatology of urethritis 
demonstrated both in and after service.  See, e.g., Hodges v. 
West, 13 Vet. App. 287, as amended (2000).  

The determination of service incurrence must, in this case, 
be on "the whole evidentiary showing."  There is 
documentation in the service medical records of episodes of 
urethritis.  The Board finds the veteran's testimony as to 
his continuing manifestations of a green discharge as 
credible.  The report of VA examination in August 2001 also 
notes kidney stones by history.  

While a VA examiner in 2001 did not think the veteran's 
urethritis was related to service, the Board notes that the 
examiner did not point to any evidence in support of this 
opinion.  As such, given the evidence showing recurrent 
urethritis in service, the Board finds that the opinion lacks 
probative value.  

After consideration of all the evidence, the Board finds that 
it is in relative equipoise as to whether the veteran has 
current disability manifested by urethritis and recurrent 
kidney stones that had its onset in service.  Under the 
circumstances, the veteran prevails as to his claim of 
service connection with application of the benefit of the 
doubt in his favor.  38 U.S.C.A. § 5107.  



ORDER

Service connection for a genitourinary disability manifested 
by urethritis and recurrent kidney stones is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS 	
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



